IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE : ID. No. 1510004414
‘ In and for Kent County
v.
: RK15-10-0280-01
EDWARD JOBES, : Rape 4th < 16 (F)
Defendant.
ORDER

Submitted: January 2, 2018
Decided: January ll, 2018

On this llth day of January, 2018 upon consideration of Edward Jobes (“Jobes”)
Motion for Postconviction Relief, the Commissioner’ s Report and Recommendation, the
objection filed by Jobes, and the record in this case, it appears that:

1 . The defendant pled guilty at Final Case RevieW on February 24, 2016 to Rape
Fourth Degree, under 16, 11 Del. C. § 770, as a lesser included offense of Rape in the
Third Degree. The Court then ordered a presentence investigation report. On May 24,
2016, the Court sentenced Jobes to fifteen years incarceration suspended after four years
for varying levels of probation. On July 15, 2016, Jobes filed a Motion for Modification
of Sentence. That motion Was denied on July 15, 2016.

2. Jobes did not appeal his conviction or sentence to the DelaWare Supreme
Court. Instead he filed, pro se, the instant motion for postconviction relief pursuant to
Superior Court Criminal Rule 61 on July 18, 2016. Subsequently Jobes filed several
amendments to his motion along With a variety of other motions Which the Court denied.

3. On October 26, 2017, the Commissioner filed her Report and Recommendation
that Jobes’ Rule 61 Motion, as Well as his Motions to Amend his Motion for Post
Conviction Relief be denied due to his failure to allege facts sufficient to substantiate any

of his claims. The Court has reviewed his Written objections, Which set forth no new

arguments.

NOW, THEREFORE, after a de novo review of the record in this action, and for
the reasons stated in the Commissioner’ s Report and Recommendation dated October 26,
2017;

IT IS HEREBY ORDERED that the Commissioners Report and
Recommendation attached as Exhibit “A”, is adopted by the Court in its entirety.
Accordingly, Jobes’ Motion for Postconviction Relief pursuant to Superior Court

Criminal Rule 61 is therefore DENIED.

/s/Jeffi’ey J Clai'k
Judge

JJc/jb

EXhibit A

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ID. No. 1510004414

In and for Kent County
v.

EDWARD A. JOBES,

)

)

)

) RKl 5-10-0280-Ol
) Rape 4th < 16 (F)
)

)

Defendant.

COMMISSIONER'S REPORT AND RECOMMENDATION

Upon Defendant's Motion for Postconviction Relief
Pursuant to Superior Court Criminal Rule 61

Kathleen A. Dickerson, Deputy Attorney General, Department of Justice, for the State of
Delaware.

Edward A. Jobes, Pro se.

FREUD, Commissioner
October 26, 2017

The defendant, Edward A. Jobes (“Jobes”), pled guilty at Final Case Review on
February 24, 2016 to one count of one count of Rape Fourth Degree, under 16, 11
Del. C. § 770, as a lesser included offense of Rape in the Third Degree. The parties
agreed on an open sentencing and a presentence investigation report was ordered. On
May 24, 2016 Jobes was sentenced to a total of fifteen years incarceration suspended
after serving four years for varying levels of probation. On July 15, 2016, Jobes filed

a Motion for Modification of Sentence. That motion was denied on July 15, 2106.

State v. Edward/1 Jobes
ID No.1510004414
October 26, 2017

Jobes did not appeal his conviction or sentence to the Delaware Supreme Court.
Instead he filed, pro se, the instant motion for postconviction relief pursuant to Superior
Court Criminal Rule 61 on July 18, 2016. Subsequently Jobes filed several
amendments to his motion along with a variety of other motions all of which the Court
denied.
FACTS

Jobes was arrested on October 8, 2015 and charged with one count of Rape in
the Third Degree. The investigation arose aRer a witness revealed to her counselor that
Jobes, who was 34 years old, had engaged in sexual intercourse with the 14 year old
victim. The victim was interviewed at the Children’s Advocacy Center but she was
unable to discuss what had transpired with Jobes. Due to the passage of time between
the date of the offense and the disclosure, a SANE [Sexual Assault Nurse Examiner]
kit could not be collected nom the victim. A search warrant was executed on Jobes’
house and a computer tower, two cell phones, and photographs were seized.
Subsequently, Jobes was taken to DelaWare State Police Troop 3 for questioning Prior
to the interrogation Detective Shawn Doherty read Jobes his Miranda rights, which he
waived. During his statement, Jobes admitted that the victim was his second cousin
and that he communicated with her over the “KIK” which is a cell phone app. The
Affidavit of Probable cause states Jobes told the police that he and the victim
communicated through computer and cell phone apps. After initially denying
inappropriate contact, Jobes claimed that the victim came onto him, he became sexually

aroused and consequently he engaged in sexual intercourse with her. He described the

State v. Edward A. Jobes
ID No.1510004414
October 26, 2017

act in great detail, including physical positioning and the sequence of events. Jobes
stated that the sex act occurred on the couch in his shed.
JOBES’S CONTENTIONS
In Jobes’s Motion for Postconviction Relief he raises the following grounds for
relief:
Ground one: Jobes alleges Constitutional violations.

Ground two: Jobes alleges he should have been
offered a different plea.

Ground three: Jobes alleges his counsel was ineffective for a variety
of reasons.
Ground four: Jobes alleges his rights were violated because his cell

phone was searched.
Ground five: Jobes alleges the police coerced his confession.

Ground six: Jobes alleges the Prosecutor improperly referenced
his juvenile conviction during sentencing

On August 24, 2016, Jobes filed a Motion to Amend Motion for Postconviction

Relief. The motion was granted and one more claim was added:

Ground seven: Jobes claims his indictment was defective.

DISCUSSION

State v. Edward A. Jobes
ID No.1510004414
October 26, 2017

Under Delaware law, this Court must first determine whether Jobes has met the
procedural requirements of Superior Court Criminal Rule 61 (i) before it may consider
the merits of his postconviction relief claim.1 This is Jobes’s first motion for
postconviction relief, and it was filed within one year of his conviction becoming final.
Therefore, the requirements of Rule 61(i)(l) - requiring filing within one year and (2) -
requiring that all grounds for relief be presented in initial Rule 61 motion, are met.
None of Jobes’s claims were raised at the plea, sentencing, or on direct appeal.
Therefore, they are barred by Rule 61(i)(3), absent a demonstration of cause for the
default and prejudice. To some extent Jobes’s first, third, fourth and fifth claims are
based on ineffective assistance of counsel; therefore, he has alleged cause for his
failure to have raised them earlier. Jobes’ s remaining claims, second, sixth and seventh
are procedurally barred by his failure to have alleged cause for not raising these
grounds earlier.

At this point, Rule 61 (i)(3) does not bar relief as to Jobes’ s first, third, fourth and
fifth grounds for relief, provided he demonstrates that his counsel was ineffective and
that he was prejudiced by counsel’s actions. To prevail on his claim of ineffective
assistance of counsel, Jobes must meet the two-prong test of Strickland v. Washington.2
In the context of a guilty plea challenge, Strz`ckland requires a defendant show: (1) that
counsel's representation fell below an objective standard of reasonableness; and (2) that

counsel's actions were prejudicial to him in that there is a reasonable probability that,

 

l Bailey v. State, 588 A.2d 1121, 1127 (Del. 1991).

2 466 U.s. 668 (1984).

State v. Edward A. Jobes
ID No.15100044l4
October 26, 2017

but for counsel's error, he would not have pled guilty and would have insisted on going
to trial and that the result of a trial would have been his acquittal3 The failure to
establish that a defendant would not have pled guilty and would have proceeded to trial
is sufficient cause for denial of relief.4 In addition, Delaware courts have consistently
held that in setting forth a claim of ineffective assistance of counsel, a defendant must
make concrete allegations of actual prejudice and substantiate them or risk summary
dismissal5 When examining the representation of counsel pursuant to the first prong
of the Strickland test, 'there is a strong presumption that counsel's conduct was
professionally reasonable6 This standard is highly demanding7 Strz`ckland mandates
that, when viewing counsel's representation, this Court must endeavor to “eliminate the
distorting effects of hindsight.”8

Following a complete review of the record in this matter, it is abundantly clear
that Jobes has failed to allege any facts sufficient to substantiate his claim that his

attorney was ineffective. l find trial counsel’ s affidavit, in conjunction with the record,

 

3 Id. at 687.

4 Somerville v. State, 703 A.2d 629, 631 (Del. 1997)(citingAlbury v. State, 551 A.2d 53, 60
(Del. l988))(citations omitted).

5 See e.g., Outten v. State, 720 A.2d 547, 557 (Del. 1998) (citing Boughner v. State, 1995
WL 466465 at *1 (Del. Supr.)).

6 Albury, 551 A.2d at 59 (citing Strickland, 466 U.S. at 689).

7 Flamer v. State, 585 A.2d 73 6, 754 (Del. 1990)(quoting Kimmelman v. Morrison, 477 U.S.
365, 383 (1986)).

8 Strickland, 466 U.S. at 689.

State v. Edward A. Jobes
ID No.1510004414
October 26, 2017

more credible that Jobes’s self-serving claims that his counsel’s representation was
ineffective Jobes’s counsel clearly denies the allegations.

Jobes was facing the possibility of a minimum mandatory sentence for a
potentially very long period of incarceration As a result of pleading to the lesser
included offense and having an open sentencing, Jobes had the possibility of receiving
a sentence with little or no time incarcerated, and the sentence and plea were
reasonable under all the circumstances, especially in light of his confession. Prior to
the entry of the plea, Jobes and his attorney discussed the case. The plea bargain was
clearly advantageous to Jobes. Counsel’s representation was certainly well within the
range required by Strickland. Additionally, when Jobes entered his guilty plea, he
stated he was satisfied with defense counsel’s performance He is bound by his
statement unless he presents clear and convincing evidence to the contrary.9
Consequently, Jobes has failed to establish that his counsel’s representation was
ineffective under the Strickland test,

Even assuming, arguendo, that counsel’ s representation of J obes was somehow
deficient, Jobes must satisfy the second prong of the Strz`ckland test, prejudice. ln
setting forth a claim of ineffective assistance of counsel, a defendant must make
concrete allegations of actual prejudice and substantiate them or risk dismissal.lo ln an

attempt to show prejudice, Jobes simply asserts that his counsel was ineffective. His

 

9 Mapp v. State, 1994 WL 91264, at *2 (Del.Supr.)(citing Sullivan v. State, 636 A.2d 931,
937-938 (Del. 1994)).

10 Larson v. State, 1995 WL 389718, at *2 (Del. Supr.)(citing Younger, 580 A.2d 552, 556
(Del. 1990)).

State v. Edward A. Jobes
ID No.1510004414
October 26, 2017

statements are insufficient to establish prejudice, particularly in light of the evidence
against him. Therefore, l find Jobes’s grounds for relief are meritless.

To the extent that Jobes alleges his plea was involuntary, the record contradicts
such an allegation. When addressing the question of whether a plea was
constitutionally knowing and voluntary, the Court looks to a plea colloquy to determine
if the waiver of constitutional rights was knowing and voluntary.11 At the guilty-plea
hearing, the Court asked Jobes whether he understood the nature of the charges, the
consequences of his pleading guilty, and whether he was voluntarily pleading guilty.
The Court asked Jobes if he understood he would waive his constitutional rights if he
pled guilty; if he understood each of the constitutional rights listed on the Truth-in-
Sentencing Guilty Plea Form (“Guilty Plea Form”); and whether he gave truthful
answers to all the questions on the form. The Court asked Jobes if he had discussed
the guilty plea and its consequences fully with his attorney. The Court asked Jobes if
he was entering into the plea as he was guilty of the charges. The Court also asked
Jobes if he was satisfied with this counsel’s representation Jobes answered each of
these questions affirmatively.12 l find counsel’s representations far more credible than
Jobes’s self-serving, vague allegations.

Furthermore, prior to entering his guilty plea, Jobes signed a Guilty Plea Form
and Plea Agreement in his own handwriting Jobes’s signatures on the forms indicate

that he understood the constitutional rights he was relinquishing by pleading guilty and

 

11 Godinez v. Moran, 509 U.S. 389, 400 (1993).
12 State v. Jobes, Del. Super., ID No. 1510004414, (Feb. 24, 2016), Tr. at 3 to 9.

7

State v. Edward A. Jobes
ID No.1510004414
October 26, 2017

that he neely and voluntarily decided to plead guilty to the charges listed in the Plea
Agreement. Jobes is bound by the statements he made on the signed Guilty Plea Form,
unless he proves otherwise by clear and convincing evidence.13 l confidently find that
Jobes entered his guilty plea knowingly and voluntarily and that Jobes’s grounds for
relief are completely meritless.
CONCLUSION

l find that Jobes’ s counsel represented him in a competent and effective manner
and that Jobes has failed to demonstrate any prejudice stemming from the
representation I also find that Jobes’ s guilty plea was entered knowingly and
voluntarily. l recommend that the Court deny Jobes’s motion for postconviction relief

as procedurally barred and completely meritless.

/s/Andrea M. Freud
Commissioner

AMF/dsc

 

13 Sommerville 703 A.2d at 632.